Citation Nr: 0530957	
Decision Date: 11/17/05    Archive Date: 11/30/05

DOCKET NO.  03-31 168	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. Olson, Associate Counsel


INTRODUCTION

The veteran had active military service from November 1977 to 
October 1980.

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from a February 2002 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Petersburg, Florida.

In June 2005, the veteran testified at a travel board hearing 
before the undersigned Veterans Law Judge.  A transcript of 
that hearing is of record.

Withdrawal of an issue on appeal may be made by the appellant 
or by his or her authorized representative in writing. 38 
C.F.R. § 20.204.  The Board notes that at the June 2005 
travel board hearing, the veteran, through his 
representative, requested that the issue of entitlement to 
service connection for bipolar disorder be withdrawn.  The 
veteran's withdrawal of appeal was reduced to writing when 
the hearing transcript was prepared. Cf. Tomlin v. Brown, 5 
Vet. App. 355 (1993) (hearing testimony before the RO, when 
reduced to writing, can constitute a notice of disagreement). 
Therefore, the issue is withdrawn and is no longer in 
appellate status.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

A preliminary review of the record discloses a need for 
further evidentiary development in this case.

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f).  

During the pendency of this appeal, 38 C.F.R. § 3.304(f) was 
amended in March 2002.  See 67 Fed. Reg. 10332 (March 7, 
2002).  This regulation is specifically germane to the 
development and adjudication of the appellant's PTSD claim as 
the revision involves the standard of proof and the type of 
evidence necessary to substantiate a claim of service 
connection for PTSD based on personal assault.  The appellant 
has claimed that in addition to witnessing events which 
threatened his life during service when he was incarcerated 
in an Italian prison, he was subjected to a physical assault.  
The veteran reported in September 2001 being injected with a 
needle by a guard, knocked out, and taken to a cell that had 
nothing but a hole in the center of the floor.  The amended 
regulation specifically provides that VA will not deny this 
type of PTSD claim without first advising the claimant that 
evidence from sources other than the service records or 
evidence of behavior changes may constitute credible 
supporting evidence of the stressor and allowing him or her 
the opportunity to furnish this type of evidence or advise VA 
of potential sources of such evidence.  38 C.F.R. § 
3.304(f)(3).  The record does not show that the RO sent the 
appellant a PTSD-personal assault development letter.

In addition, the appellant receives routine treatment at the 
VA Medical Center in Bay Pines.  While this case is in remand 
status, the RO should obtain all records of current 
treatment.  

Accordingly, this case is REMANDED for the following actions:

1.  Inform the appellant that he may 
submit any other corroborating evidence 
he may have pertaining to the alleged 
physical assault incident experienced 
during service. The veteran should be 
informed that he may submit any other 
evidence to verify his alleged stressors, 
from military as well as nonmilitary 
sources.  The RO should assist the 
appellant in obtaining such evidence, as 
appropriate.  In connection with this 
development, the RO should ensure that 
all appropriate special development 
procedures mandated by M21-1, Section 
5.14 and 38 C.F.R. § 3.304(f)(3) for 
verification of a non-combat stressor is 
fully accomplished and documented in the 
claims folder, to include issuance of the 
special development letter to the 
appellant advising him of the steps 
necessary to verify his non-combat, 
personal assault stressors.

2.  Obtain the appellant's medical 
records from the VA Medical Center in Bay 
Pines covering treatment from 2003 to the 
present.  All efforts to obtain VA 
records should be fully documented, and 
the VA facility must provide a negative 
response if records are not available.

3.  Following the above development, if 
it is determined that an examination 
and/or a medical opinion is necessary to 
make a decision on the claim, an 
examination and/or medical opinion should 
be accomplished.  See 38 C.F.R. § 
3.159(c)(4).

4.  After ensuring that any actions 
needed to comply with the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), the 
case should be reviewed on the basis of 
the additional evidence.  If the benefit 
sought is not granted in full, the 
veteran should be furnished a 
Supplemental Statement of the Case and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Michelle L. Kane
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


 
 
 
 

